Citation Nr: 9930838	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  90-52 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for secondary service connection for heart 
disease.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for heart disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim for secondary service connection for 
sinusitis.

4.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
sinusitis.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


REMAND

The veteran served on active duty from April 1943 to November 
1945.  This case was remanded by the Board of Veterans' 
Appeals (Board) in June 1999 so that the file could be 
transferred from the Huntington, West Virginia, to the 
Cleveland, Ohio, Regional Office (RO), where the veteran had 
requested a hearing.  The hearing had been requested before a 
hearing officer, not a Board member.  However, the veteran 
was scheduled for a videoconference hearing with a Board 
member at the Cleveland RO.  He continues to want a hearing 
with an RO hearing officer.  Therefore, the case is remanded 
to the RO for the following action:


The veteran should be scheduled for a 
hearing before a hearing officer at the 
RO.


After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


